In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Ritholtz, J.), dated October 13, 2000, which, upon a jury verdict on the issue of liability, and the denial of his motion pursuant to CPLR 4404 (a), inter alia, to set aside the verdict, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
*488The plaintiff’s contention that the verdict should not have been delivered before a witness’s testimony was read back to the jury, as it had requested, is unpreserved for appellate review (see, Sanchez v Kato, Inc., 115 AD2d 646; Meyers v Fifth Ave. Bldg. Assoc., 90 AD2d 824, 825). In any event, the jury continued to deliberate after its request for a readback was granted, and it reached a verdict, despite knowing that it could rehear this testimony. Apparently, it was able to resolve any issues without a readback. Since the verdict was based upon a fair interpretation of the evidence, the plaintiff’s motion to set aside the verdict was properly denied (see, Nicastro v Park, 113 AD2d 129, 134; Shachnow v Myers, 229 AD2d 432, 433). Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.